IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-41417
                         Summary Calendar



BOBBY JOE KELLY,

                                         Plaintiff-Appellant,

versus

DARWIN SANDERS, Warden; M.L. SCOTT;
SUNDAY KADZIESKI, Ad Seg. Officer;
ERIC PARKER, Ad Seg. Officer,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 5:00-CV-196
                       --------------------
                           May 25, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Bobby Joe Kelly, Texas state prisoner # 626124, argues that

the district court erred in dismissing his 42 U.S.C. § 1983

complaint alleging that the defendant prison officers filed false

disciplinary charges against him in retaliation for his filing

prison grievances.

     Insofar as Kelly raised claims that he was denied due

process during disciplinary proceedings, the district court

correctly dismissed the claims pursuant to Heck v. Humphrey, 512

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-41417
                                -2-

U.S. 477 (1994) because Kelly admits that his disciplinary

convictions have not been reversed, expunged, or otherwise

invalidated.   Thus, the dismissal of the due process claims is

AFFIRMED.

     However, Kelly’s allegations that the defendants filed false

disciplinary charges against him in response to his filing

grievances arguably stated claims of retaliation which are not

subject to dismissal under Heck.   See Woods v. Smith, 60 F.3d
1161, 1164 (5th Cir. 1995); Gibbs v. King, 779 F.2d 1040, 1046

(5th Cir. 1986).   The district court erred in dismissing the

retaliation claims at this stage of the proceeding.    Therefore,

the judgment is VACATED insofar as it dismissed the retaliation

claims and the case is REMANDED to the district court for further

consideration of those claims.   We express no view on the merits.

     AFFIRMED IN PART, VACATED IN PART AND REMANDED.